34 F.3d 1070
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Max C. SIMPSON, Appellant,v.Michael GROOSE, Appellee.
No. 94-1038.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 25, 1994.Filed:  August 29, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
We affirm this section 2254 appeal.


2
In a jury trial in the Circuit Court of Wright County, Simpson was convicted of forcible rape and assault in the second degree, and sentenced to imprisonment for thirty years on the forcible rape count and seven years on the second-degree assault count, with these terms to be served concurrently.


3
Simpson filed both an appeal from the sentence and judgment in the criminal case against him, and a motion for post-conviction relief.  After an evidentiary hearing, the motion court denied relief and the petitioner appealed.  This appeal was consolidated with his appeal of the convictions and sentence.  The Missouri Court of Appeals, Southern District, affirmed the petitioner's convictions and sentences and dismissed his appeal of the Rule 29.15 motion court's denial of relief.  The Missouri Supreme Court affirmed the petitioner's convictions and sentences, and dismissed his appeal from the motion court's denial of post-conviction relief.


4
On December 3, 1993, the district court1 issued an order resolving petitioner's claims against him on the merits.


5
On appeal, Simpson argues:  (1) the district court erred in denying his writ of habeas corpus because he was prejudiced by being subjected to duplicitous charges in violation of his rights to due process and the unanimous jury verdict;  and (2) the district court erred in denying his application for habeas because he received ineffective assistance of trial and appellate counsel.


6
Having carefully reviewed the case, we conclude that Simpson's arguments lack merit.  No error of law appears, none of the district court's findings of fact are clearly erroneous, and an opinion would lack precedential value.  Accordingly, the judgment of the district court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri